DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Yu (2012/0098120) in view of Nah (2014/0057392) .
Regarding claim 1, figures 1-16 (markup fig 11), [0031-0083], Yu discloses:
1. A device comprising: a substrate 1110 comprising: first pads 1160 in a core area of the substrate; second pads 1140 in a corner area of the substrate; and third pads 1130 in an edge area of the substrate 1110, the edge area extending around the core area; and a chip 1150 comprising bumps, EXCEPT each of the bumps having a same width, a first subset of the bumps connected to the first pads of the substrate, a second subset of the bumps connected to the second pads of the substrate, a third subset of the bumps connected to the third pads of the substrate, the third pads having a lesser width than the first pads and the second pads.  



    PNG
    media_image1.png
    456
    676
    media_image1.png
    Greyscale


Nah discloses a device having a chip 1402 with bumps (Cu pedestal), wherein each of the bumps having a same width, a first subset of the bumps connected to the first pads 1404 of the substrate, a second subset of the bumps connected to the second pads 1404 of the substrate, a third subset of the bumps 1425 connected to the third pads 1404 of the substrate, the third pads 1404 having a lesser width than the first pads and the second pads  (see markup figure 14F)


    PNG
    media_image2.png
    308
    463
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Yu to teachings of each of the bumps having a same width, a first subset of the bumps connected to the first pads of the substrate, a second subset of the bumps connected to the second pads of the substrate, a third subset of the bumps connected to the third pads of the substrate, the third pads having a lesser width than the first pads and the second pads as taught by Nah, because it is desirous in the art to achieve the predictable result of stabilizing the components and minimizing breakage of the electrical conductor path.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 2, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	
2. The device of claim 1, wherein a width of the core area is about 80% of a width of the substrate, and a length of the core area is about 80% of the length of the substrate.  

As to claim 3, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	
3. The device of claim 1 further comprising: solders 1425, a first subset of the solders 1425 connecting the first subset of the bumps to the first pads 1404, a second subset of the solders 1425 connecting the second subset of the bumps to the second pads 1404 , a third subset of the solders 1425 connecting the third subset of the bumps to the third pads 1404.  

As to claim 4, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	

4. The device of claim 3, wherein each of the solders 1425 have a same width.  

As to claim 5, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	

5. The device of claim 1, wherein the bumps (cu pedestal) have a bump size, the first pads 1404 have a first pad size, and the second pads 1404 have a second pad size, except wherein a ratio of the bump size to the first pad size is in a range of about 0.75 to about 1.25, and wherein a ratio of the bump size to the second pad size is in a range of about 0.75 to about 1.25.  

However, the structure of Yu and Nah has a general bump and pad sizes. Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of Yu and Nah in the range as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	
As to claim 6, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	

6. The device of claim 5, wherein the third pads have a third pad size, and except, a ratio of the bump size to the third pad size is about 0.5.  
However, the structure of Yu and Nah has a general bump size and a pad size. Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of Yu and Nah in the range as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	
As to claim 7, figures 1-16 (markup fig 11), [0031-0083], Yu discloses:
7. A device comprising: a substrate 1110 comprising: first pads 1160 in a core area of the substrate; second pads 1140 in a corner area of the substrate; and third pads 1130 in other areas in the substrate except the core area and the corner area; and a chip 1150 comprising bumps, Except each of the bumps having a same size, the bumps being smaller than the first pads and the second pads, the bumps being larger than the third pads, a first subset of the bumps connected to the first pads of the substrate, a second subset of the bumps connected to the second pads of the substrate, a third subset of the bumps connected to the third pads of the substrate.  


    PNG
    media_image1.png
    456
    676
    media_image1.png
    Greyscale


Nah discloses a device having a chip 1402 with bumps (Cu pedestal), wherein each of the bumps having a same width, a first subset of the bumps connected to the first pads 1404 of the substrate, a second subset of the bumps connected to the second pads 1404 of the substrate, a third subset of the bumps 1425 connected to the third pads 1404 of the substrate, the third pads 1404 having a lesser width than the first pads and the second pads  (see markup figure 14F)


    PNG
    media_image2.png
    308
    463
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Yu to teachings of each of the bumps having a same width, a first subset of the bumps connected to the first pads of the substrate, a second subset of the bumps connected to the second pads of the substrate, a third subset of the bumps connected to the third pads of the substrate, the third pads having a lesser width than the first pads and the second pads as taught by Nah, because it is desirous in the art to achieve the predictable result of stabilizing the components and minimizing breakage of the electrical conductor path.

As to claim 8, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	

8. The device of claim 7, wherein the third pads 1130 are in an edge area of the substrate 1110, the edge area extending around the core area.  

As to claim 9, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	

9. The device of claim 7, wherein a width of the core area is about 80% of a width of the substrate, and a length of the core area is about 80% of the length of the substrate.  

As to claim 10, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	

10. The device of claim 7 further comprising: solders 1425, a first subset of the solders connecting the first subset of the bumps (cu pedestal) to the first pads 1404, a second subset of the solders connecting the second subset of the bumps to the second pads, a third subset of the solders 1425 connecting the third subset of the bumps to the third pads 1404.  

As to claim 11, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	
11. The device of claim 10, wherein each of the solders 1425 have a same size.  

As to claim 12, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	
12. The device of claim 7, wherein the bumps have a bump size, the first pads have a first pad size, and the second pads have a second pad size, wherein a ratio of the bump size to the first pad size is in a range of about 0.75 to about 1.25, and wherein a ratio of the bump size to the second pad size is in a range of about 0.75 to about 1.25.  
However, the structure of Yu and Nah has a general bump size and a pad size. Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of Yu and Nah in the range as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

As to claim 13, figures 1-16 (markup fig 11), [0031-0083], the combined teaching of Yu and Nah discloses:	
13. The device of claim 12, wherein the third pads have a third pad size, and a ratio of the bump size to the third pad size is about 0.5.  

However, the structure of Yu and Nah has a general bump size and a pad size. Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of Yu and Nah in the range as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	


Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a device having among others, second traces in a non-core area of the substrate, the non-core area adjacent the core area, the second traces each having a second width and having a second length along the surface of the substrate, the second length greater than the second width, the second width less than the first width; and a chip comprising bumps, each of the bumps having a same width, a first subset of the bumps connected to the first traces of the substrate, a second subset of the bumps connected to the second traces of the substrate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang (2013/0026622) discloses an interconnect structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813